I concur on the basis that the petition in mandamus states a claim for relief, as the Industrial Commission had no jurisdiction to change a prior unappealed order unless there was fraud, new or changed circumstances occurring subsequent to the order, or a mistake prejudicing one of the parties. The petition alleges that the Industrial Commission abused its discretion in reversing a prior order. Therefore, the motion to dismiss for failure to state a claim upon which relief can be granted must be overruled.
In addition, the movant has not established that he is entitled to summary judgment as to whether there was a proper basis for the Industrial Commission to make the order. *Page 44